Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed November 9, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00578-CR

            IN RE MICHAEL CHRISTOPHER MOORE, Relator


                     On Appeal from the 10th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 21-CR-2272

                  MEMORANDUM DISSENTING OPINION

      I dissent because relator does not comply with the following mandatory
provisions of Rule 52 regarding a proper original-proceeding record: Tex. R. App.
P. 52.3(j) (certification), (k)(1) (necessary contents of appendix); 52.7(a)(1) (sworn
or certified copies), (a)(2) (properly authenticated transcript of any relevant
testimony from any underlying proceeding, including any exhibits offered in
evidence, or statement that no testimony was adduced in connection with the
matter complained); see also Tex. Civ. Prac. & Rem. Code Ann. § 132.001
(unsworn declarations).
      Persisting in my view that our duty as judges is to reach a decision on the
merits based on a proper record and that due process and due course of law require
that this court give notice when the original proceeding record does not comply
with the Texas Rules of Appellate Procedure, I would give notice of the
deficiencies with the record and allow relator an opportunity to cure. If relator did
not timely cure the deficiencies, then I would dismiss the petition for want of
prosecution without reaching the merits. See In re Kholaif, 624 S.W.3d 228, 231
(order), mand. dism’d, 615 S.W.3d 369 (Tex. App.—Houston [14th Dist.] 2020)
(orig. proceeding).

      I dissent from the court’s failure to provide notice and an opportunity to
cure. I express no opinion on the merits of the petition for a writ of mandamus.




                                       /s/       Charles A. Spain
                                                 Justice

Panel consists of Justices Jewell, Spain, and Wilson (Jewell, J., majority).
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2